Exhibit 10.2

 

TETRA TECH, INC.

2005 EQUITY INCENTIVE PLAN

 

ARTICLE I.
PURPOSE

 

1.1                                 Purpose.  The purpose of the Tetra
Tech, Inc. 2005 Equity Incentive Plan (the “Plan”) is to promote the interests
of Tetra Tech, Inc. (the “Company”) and its stockholders by enabling the Company
to offer Participants an opportunity to acquire an equity interest in the
Company so as to better attract, retain, and reward its Service Providers and
other persons providing services to the Company and, accordingly, to strengthen
the mutuality of interests between Participants and the Company’s stockholders
by providing Participants with a proprietary interest in pursuing the Company’s
long-term growth and financial success.  This Plan hereby amends, restates and
renames as set forth herein, effective November 14, 2005, subject to the
approval of the Company’s stockholders, the Tetra Tech, Inc. 2002 Stock Option
Plan (the “2002 Plan”).

 

ARTICLE II.
SHARE LIMITS

 

2.1                                 Shares Subject to the Plan.

 

(a)                                  Share Reserve.  Subject to adjustment under
Section 2.3 of the Plan, the sum of Three Million (3,000,000) Shares plus the
number of remaining Shares under the 2002 Plan (not subject to outstanding
Awards and not delivered out of Shares reserved thereunder) as of the date of
stockholder approval of the Plan shall be initially reserved for issuance
pursuant to Awards made under the Plan.  At all times the Company will reserve
and keep available a sufficient number of Shares to satisfy the requirements of
all outstanding Awards made under the Plan and all other outstanding but
unvested Awards made under the Plan that are to be settled in Shares.

 

(b)                                 Shares Counted Against Limitation.  If an
Award is exercised, in whole or in part, by delivery or attestation of Shares
under Section 6.4(b), or if the tax withholding obligation is satisfied by
withholding Shares under Section 10.8, the number of Shares deemed to have been
issued under the Plan (for purposes of the limitation set forth in this
Section 2.1) shall be the number of Shares that were subject to the Award or
portion thereof so exercised and not the net number of Shares actually issued
upon such exercise.

 

(c)                                  Lapsed Awards.  If an Award: (i) expires;
(ii) is terminated, surrendered, or canceled without having been exercised in
full; or (iii) is otherwise forfeited in whole or in part, then the unissued
Shares that were subject to such Award and/or such surrendered, canceled, or
forfeited Shares (as the case may be) shall become available for future grant or
sale under the Plan (unless the Plan has terminated), subject however, in the
case of Incentive Stock Options, to any limitations under the Code.

 

(d)                                 Limitation on Full-Value Awards.  Not more
than Seven Hundred Fifty Thousand (750,000) of the total number of Shares
reserved for issuance under the Plan (as adjusted under Section 2.3) may be
granted or sold as Awards of Restricted Stock, Restricted

 

--------------------------------------------------------------------------------


 

Stock Units, unrestricted grants of Shares and other Awards (“Full-Value
Awards”) whose intrinsic value is not solely dependent on appreciation in the
price of Shares after the date of grant.  Options and Stock Appreciation Rights
shall not be subject to, and shall not count against, the limit described in the
preceding sentence.  If a Full-Value Award expires, is forfeited or otherwise
lapses as described in Section 2.1(c), the Shares that were subject to the Award
shall be restored to the total number of Shares available for grant or sale as
Full-Value Awards.

 

(e)                                  Substitute Awards.  The Committee may grant
Awards under the Plan in substitution for stock and stock based awards held by
employees, directors, consultants or advisors of another company (an “Acquired
Company”) in connection with a merger or consolidation of such Acquired Company
with the Company or the acquisition by the Company of property or stock of the
Acquired Company.  The Committee may direct that the substitute Awards be
granted on such terms and conditions as the Committee considers appropriate in
the circumstances.  Any substitute Awards granted under the Plan shall not count
against the share limitations set forth in Sections 2.1(a) and 2.2.

 

2.2                                 Individual Share Limit.  In any Tax Year, no
Service Provider shall be granted Awards with respect to more than One Million
(1,000,000) Shares.  The limit described in this Section 2.2 shall be construed
and applied consistently with Section 162(m) of the Code, except that the limit
shall apply to all Service Providers.

 

(a)                                  Awards not Settled in Shares.  If an Award
is to be settled in cash or any medium other than Shares, the number of Shares
on which the Award is based shall count toward the individual share limit set
forth in this Section 2.2.

 

(b)                                 Canceled Awards.  Any Awards granted to a
Participant that are canceled shall continue to count toward the individual
share limit applicable to that Participant set forth in this Section 2.2.

 

2.3                                 Adjustments.

 

(a)                                  In the event that there is any dividend or
distribution payable in Shares, or any stock split, reverse stock split,
combination or reclassification of Shares, or any other similar change in the
number of outstanding Shares, then the maximum aggregate number of Shares
available for Awards under Section 2.1 of the Plan, the maximum number of Shares
issuable to a Service Provider under Section 2.2 of the Plan, and any other
limitation under this Plan on the maximum number of Shares issuable to an
individual or in the aggregate shall be proportionately adjusted (and rounded
down to a whole number) by the Committee as it deems equitable in its discretion
to prevent dilution or enlargement of the rights of the Participants.  The
Committee’s determination with respect to any such adjustments shall be
conclusive.

 

(b)                                 In the event that there is any extraordinary
dividend or other distribution in respect of the Shares, recapitalization,
reclassification, merger, reorganization, consolidation, combination, sale of
assets, split-up, exchange, spin-off or other extraordinary event, then the
Committee shall make provision for a cash payment, for the substitution or
exchange of any or all outstanding Awards or a combination of the foregoing,
based upon the distribution or consideration payable to holders of the Shares in
respect of such event or on such other terms as the Committee otherwise deems
appropriate.

 

2

--------------------------------------------------------------------------------


 

ARTICLE III.
ADMINISTRATION OF THE PLAN

 

3.1                                 Administration.  The Plan shall be
administered and interpreted by a compensation committee (the “Committee”).  The
Committee shall consist of two or more members of the Board who are “outside
directors” as defined under Section 162(m) of the Code and “non-employee
directors” as defined under Rule 16b-3 under the Exchange Act.

 

3.2                                 Authority of Committee.  The Committee has
the sole authority, subject to the provisions of the Plan, to (i) select the
employees and other individuals to receive Awards under the Plan, (ii) determine
the type, size and terms of the Awards to be made to each individual selected,
(iii) determine the Fair Market Value, (iv) determine the time when the Awards
will be granted and the duration of any applicable exercise and vesting period,
including the criteria for exercisability and vesting and the acceleration of
exercisability and vesting with respect to each individual selected, (v) make
such adjustments or modifications to Awards to Participants who are foreign
nationals or employed outside of the United States in order to recognize
differences in local law, tax policies or customs and (vi) deal with any other
matter arising under the Plan.  The Committee is authorized to interpret the
Plan and the Awards granted under the Plan, to establish, amend and rescind any
rules and regulations relating to the Plan, and to make any other determination
that it deems necessary or desirable for the administration of the Plan.  The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award in the manner and to the extent the
Committee deems necessary or desirable.  Any decision of the Committee in the
interpretation and administration of the Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.  All powers of the Committee shall be executed in its sole discretion
and need not be uniform as to similarly situated individuals.

 

3.3                                 Committee Manner of Action.  Unless
otherwise provided in the bylaws of the Company or the charter of the Committee:
(i) a majority of the members of a Committee shall constitute a quorum, and
(ii) the vote of a majority of the members present who are qualified to act on a
question assuming the presence of a quorum or the unanimous written consent of
the members of the Committee shall constitute action by the Committee.  The
Committee may delegate the performance of ministerial functions in connection
with the Plan to such person or persons as the Committee may select.

 

3.4                                 Responsibility of Committee.  No member of
the Board, no member of the Committee and no employee of the Company shall be
liable for any act or failure to act hereunder, except in circumstances
involving his or her bad faith, gross negligence or willful misconduct, or for
any act or failure to act hereunder by any other member of the Committee or
employee of the Company.  The Company shall indemnify members of the Committee
and any employee of the Company against any and all liabilities or expenses to
which they may be subjected by reason of any act or failure to act with respect
to their duties under the Plan, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct.

 

3

--------------------------------------------------------------------------------


 

ARTICLE IV.
PARTICIPATION

 

4.1                                 Participants.  All Service Providers are
eligible to participate in the Plan; provided, however, that no Reporting Person
may receive an Award unless such person is employed by or serves as a consultant
to the Company.  Incentive Stock Options may be granted only to Employees. 
Consistent with the purposes of the Plan, the Committee shall have exclusive
power to select the Service Providers who may participate in the Plan
(“Participants”).  Eligible individuals may be selected individually or by
groups or categories, as determined by the Committee in its discretion, and
designation as a person to receive Awards in any year shall not require the
Committee to designate such a person as eligible to receive Awards in any other
year.

 

ARTICLE V.
VESTING AND PERFORMANCE OBJECTIVES

 

5.1                                 General.  The vesting schedule or Period of
Restriction for any Award shall be specified in the Award Agreement.  The
criteria for vesting and for removing restrictions on any Award may include
(i) performance of substantial services for the Company for a specified period;
(ii) achievement of one or more Performance Objectives; or (iii) a combination
of clauses (i) and (ii), as determined by the Committee.

 

5.2                                 Period of Absence from Providing Substantial
Services.  To the extent that vesting or removal of restrictions is contingent
on performance of substantial services for a specified period, a leave of
absence (whether paid or unpaid) shall not count toward the required period of
service unless the Award Agreement provides otherwise.

 

5.3                                 Performance Objectives.

 

(a)                                  Possible Performance Objectives.  Any
Performance Objective shall relate to the Participant’s performance for the
Company or the Company’s business activities or organizational goals, and shall
be sufficiently specific that a third party having knowledge of the relevant
facts could determine whether the Performance Objective is achieved.  The
Performance Objectives with respect to any Award may be one or more of the
following objectives, as established by the Committee in its sole discretion:

 

•      Achieving a target level of revenue and/or revenue, net of subcontractor
costs;

 

•      Achieving a target level of income from operations;

 

•      Achieving a target level of net income;

 

•      Achieving a target return on the Company’s capital, assets or
stockholders’ equity;

 

•      Maintaining or achieving a target level of appreciation in the price of
the Shares;

 

•      Achieving or maintaining a Share price that meets or exceeds the
performance of specified stock market indices or other benchmarks over a
specified period;

 

•      Achieving a level of Share price, earnings or income performance that
meets or exceeds performance in comparable areas of peer companies over a
specified period;

 

4

--------------------------------------------------------------------------------


 

•      Achieving specified reductions in costs;

 

•      Achieving specified improvements in collection of outstanding accounts
receivable or specified reductions in write-offs;

 

•      Achieving a target days sales in receivables (DSR) level; and

 

•      Achieving a target level of cash flow from operations.

 

(b)                                 Stockholder Approval of Performance
Objectives.  The list of possible Performance Objectives set forth in
Section 5.3(a), above, and the other material terms of Awards of Restricted
Stock or Restricted Stock Units that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, shall be
subject to reapproval by the Company’s stockholders at the first stockholder
meeting that occurs in 2011.  No Award of Restricted Stock or Restricted Stock
Units that is intended to qualify as “performance-based compensation” under
Section 162(m) of the Code shall be made after that meeting unless stockholders
have reapproved the list of Performance Objectives and other material terms of
such Awards, or unless the vesting of the Award is made contingent on
stockholder approval of the Performance Objectives and other material terms of
such Awards.

 

(c)                                  Documentation of Performance Objectives. 
With respect to any Award, the Performance Objectives shall be set forth in
writing no later than 90 days after commencement of the period to which the
Performance Objective(s) relate(s) (or, in the case of performance periods of
less than one year, in no event after 25% of such period has elapsed) and at a
time when achievement of the Performance Objectives is substantially uncertain. 
Such writing shall also include the period for measuring achievement of the
Performance Objectives, which shall be no less than three consecutive months or
greater than five consecutive years, as established by the Committee.  Once
established by the Committee, the Performance Objective(s) may not be changed to
accelerate the settlement of an Award or to accelerate the lapse or removal of
restrictions on Restricted Stock that otherwise would be due upon the attainment
of the Performance Objective(s).

 

(d)                                 Committee Certification.  Prior to
settlement of any Award that is contingent on achievement of one or more
Performance Objectives, the Committee shall certify in writing that the
applicable Performance Objective(s) and any other material terms of the Award
were in fact satisfied.  For purposes of this Section 5.3(d), approved minutes
of the Committee shall be adequate written certification.

 

(e)                                  Negative Discretion.  The Committee may
reduce, but may not increase, the number of Shares deliverable or the amount
payable under any Award after the applicable Performance Objectives are
satisfied.

 

ARTICLE VI.
STOCK OPTIONS

 

6.1                                 Terms of Option. Subject to the provisions
of the Plan, the type of Option, term, exercise price, vesting schedule and
other conditions and limitations applicable to each Option shall be as
determined by the Committee and shall be stated in the Award Agreement.

 

5

--------------------------------------------------------------------------------


 

6.2                                 Type of Option.

 

(a)                                  Each Option shall be designated in the
Award Agreement as either an Incentive Stock Option or a Nonqualified Stock
Option.

 

(b)                                 Neither the Company nor the Committee shall
have liability to a Participant or any other party if an Option (or any part
thereof) which is intended to be an Incentive Stock Option does not qualify as
an Incentive Stock Option.  In addition, the Committee may make an adjustment or
substitution described in Section 2.3 that causes the Option to cease to qualify
as an Incentive Stock Option without the consent of the affected Participant or
any other party.

 

6.3                                 Limitations.

 

(a)                                  Maximum Term.  No Option shall have a term
in excess of eight (8) years measured from the date the Option is granted.  In
the case of any Incentive Stock Option granted to a 10% Stockholder (as defined
in Section 6.3(e)), the term of such Incentive Stock Option shall not exceed
five years measured from the date the Option is granted.

 

(b)                                 Minimum Exercise Price.  Subject to
Section 2.3(b), the exercise price per share of an Option shall not be less than
100% of the Fair Market Value per Share on the date the Option is granted.  In
the case of any Incentive Stock Option granted to a 10% Stockholder (as defined
in Section 6.3(e)), subject to Section 2.3(b), the exercise price per share of
such Incentive Stock Option shall not be less than 110% of the Fair Market Value
per Share on the date the Option is granted.

 

(c)                                  Repricing Prohibited.  Except as provided
in Section 2.3, the Committee shall not amend any outstanding Option to reduce
its exercise price.  Further, the Committee shall not, without the approval of
the stockholders, cancel any Option and grant a new Option with a lower exercise
price such that the effect would be the same as reducing the exercise price.

 

(d)                                 $100,000 Limit for Incentive Stock Options. 
Notwithstanding an Option’s designation, to the extent that Incentive Stock
Options are exercisable for the first time by the Participant during any
calendar year with respect to Shares whose aggregate Fair Market Value exceeds
$100,000 (regardless of whether such Incentive Stock Options were granted under
this Plan, the 2002 Plan, or any other plan of the Company), such Options shall
be treated as Nonqualified Stock Options.  For purposes of this Section 6.3(d),
Fair Market Value shall be measured as of the date the Option was granted and
Incentive Stock Options shall be taken into account in the order in which they
were granted.

 

(e)                                  10% Stockholder.  For purposes of this
Section 6.3, a “10% Stockholder” is an individual who, immediately before the
date an Award is granted, owns (or is treated as owning) stock possessing more
than 10% of the total combined voting power of all classes of stock of the
Company, determined under Section 424(d) of the Code.

 

6.4                                 Form of Consideration.  The Committee shall
determine the acceptable form of consideration for exercising an Option,
including the method of payment.  In the case of an Incentive Stock Option, the
Committee shall determine the acceptable form of consideration at the time of
grant.  To the extent approved by the Committee, the consideration for exercise
of an Option may be paid in any one, or any combination, of the forms of
consideration set forth in subsections (a), (b) and (c) below.

 

6

--------------------------------------------------------------------------------


 

(a)                                  Cash Equivalent.  Consideration may be paid
by cash, check or other cash equivalent approved by the Committee.

 

(b)                                 Tender or Attestation of Shares. 
Consideration may be paid by the tendering of other Shares to the Company or the
attestation to the ownership of the Shares that otherwise would be tendered to
the Company in exchange for the Company’s reducing the number of Shares issuable
upon the exercise of the Option.  Shares tendered or attested to in exchange for
Shares issued under the Plan must be held by the Participant for at least six
months prior to their tender or their attestation to the Company and may not be
shares of Restricted Stock at the time they are tendered or attested to.  The
Committee shall determine acceptable methods for tendering or attesting to
Shares to exercise an Option under the Plan and may impose such limitations and
prohibitions on the use of Shares to exercise Options as it deems appropriate. 
For purposes of determining the amount of the Option price satisfied by
tendering or attesting to Shares, such Shares shall be valued at their Fair
Market Value on the date of tender or attestation, as applicable.

 

(c)                                  Other Methods.  Consideration may be paid
using such other methods of payment as the Committee, at its discretion, deems
appropriate from time to time.

 

6.5                                 Exercise of Option.

 

(a)                                  Procedure for Exercise.  Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as set forth in the Award Agreement.  Each
Option shall become exercisable in four equal annual installments commencing on
the first anniversary of the date of grant, or in such other installments and at
such other intervals as the Committee may in any specific case otherwise
determine.  An Option shall be deemed exercised when the Committee receives:
(i) written or electronic notice of exercise (in accordance with the Award
Agreement) from the person entitled to exercise the Option and (ii) full payment
for the Shares (in a form permitted under Section 6.4) with respect to which the
Option is exercised.

 

(b)                                 Termination of Relationship as a Service
Provider.  Following a Participant’s Termination of Service, the Participant (or
the Participant’s Beneficiary, in the case of Termination of Service due to
death) may exercise his or her Option within such period of time as is specified
in the Award Agreement, subject to the following conditions:

 

(i)                                     An Option may be exercised after the
Participant’s Termination of Service only to the extent that the Option was
vested as of the Termination of Service;

 

(ii)                                  An Option may not be exercised after the
expiration of the term of such Option as set forth in the Award Agreement;

 

(iii)                               Unless a Participant’s Termination of
Service is the result of the Participant’s Disability, the Participant may not
exercise an Incentive Stock Option more than three months after such Termination
of Service;

 

(iv)                              If a Participant’s Termination of Service is
the result of the Participant’s Disability, the Participant may exercise an
Incentive Stock Option up to 12 months after Termination of Service; and

 

7

--------------------------------------------------------------------------------


 

(v)                                 After the Participant’s death, his
Beneficiary may exercise an Incentive Stock Option only to the extent that that
the deceased Participant was entitled to exercise such Incentive Stock Option as
of the date of his death.

 

In the absence of a specified time in the Award Agreement, the Option shall
remain exercisable for three months after the Participant’s Termination of
Service for any reason other than Disability or death, and for 12 months after
the Participant’s Termination of Service on account of Disability or death.

 

(c)                                  Rights as a Stockholder.  Shares subject to
an Option shall be deemed issued, and the Participant shall be deemed the record
holder of such Shares, on the Option exercise date.  Until such Option exercise
date, no right to vote or receive dividends or any other rights as a stockholder
shall exist with respect to the Shares subject to the Option.  In the event that
the Company effects a split of the Shares by means of a stock dividend and the
exercise price of, and number of shares subject to, an Option are adjusted as of
the date of distribution of the dividend (rather than as of the record date for
such dividend), then a Participant who exercises such Option between the record
date and the distribution date for such stock dividend shall be entitled to
receive, on the distribution date, the stock dividend with respect to the Shares
subject to the Option.  No other adjustment shall be made for a dividend or
other right for which the record date is prior to the date the Shares are
issued.

 

6.6                                 Repurchase Rights.  The Committee shall have
the discretion to grant Options which are exercisable for unvested Shares.  If
the Participant ceases to be a Service Provider while holding such unvested
Shares, the Company shall have the right to repurchase any or all of those
unvested Shares at a price per share equal to the lower of (i) the exercise
price paid per Share, or (ii) the Fair Market Value per Share at the time of
repurchase.  The terms upon which such repurchase right shall be exercisable by
the Committee (including the period and procedure for exercise and the
appropriate vesting schedule for the purchased Shares) shall be established by
the Committee and set forth in the document evidencing such repurchase right.

 

ARTICLE VII.
STOCK APPRECIATION RIGHTS

 

7.1                                 Terms of Stock Appreciation Right.  The
term, base amount, vesting schedule, and other conditions and limitations
applicable to each Stock Appreciation Right, except the medium of settlement,
shall be as determined by the Committee and shall be stated in the Award
Agreement.  All Awards of Stock Appreciation Rights shall be settled in Shares
issuable upon the exercise of the Stock Appreciation Right.

 

7.2                                 Exercise of Stock Appreciation Right.

 

(a)                                  Procedure for Exercise.  Any Stock
Appreciation Right granted hereunder shall be exercisable according to the terms
of the Plan and at such times and under such conditions as set forth in the
Award Agreement.  A Stock Appreciation Right shall be deemed exercised when the
Committee receives written or electronic notice of exercise (in accordance with
the Award Agreement) from the person entitled to exercise the Stock Appreciation
Right.

 

(b)                                 Termination of Relationship as a Service
Provider.  Following a Participant’s Termination of Service, the Participant (or
the Participant’s Beneficiary, in the case

 

8

--------------------------------------------------------------------------------


 

of Termination of Service due to death) may exercise his or her Stock
Appreciation Right within such period of time as is specified in the Award
Agreement to the extent that the Stock Appreciation right is vested as of the
Termination of Service.  In the absence of a specified time in the Award
Agreement, the Stock Appreciation Right shall remain exercisable for three
months following the Participant’s Termination of Service for any reason other
than Disability or death, and for 12 months after the Participant’s Termination
of Service on account of Disability or death.

 

(c)                                  Rights as a Stockholder.  Shares subject to
a Stock Appreciation Right shall be deemed issued, and the Participant shall be
deemed the record holder of such Shares, on the date the Stock Appreciation
Right is exercised.  Until such date, no right to vote or receive dividends or
any other rights as a stockholder shall exist with respect to the Shares subject
to the Stock Appreciation Right.  If the Company effects a split of the Shares
by means of a stock dividend and the exercise price of, and number of shares
subject to, a Stock Appreciation Right are adjusted as of the date of
distribution of the dividend (rather than as of the record date for such
dividend), then a Participant who exercises such Stock Appreciation Right
between the record date and the distribution date for such stock dividend shall
be entitled to receive, on the distribution date, the stock dividend with
respect to the Shares subject to the Stock Appreciation Right.  No other
adjustment shall be made for a dividend or other right for which the record date
is prior to the date the Shares are issued.

 

ARTICLE VIII.
RESTRICTED STOCK

 

8.1                                 Terms of Restricted Stock.  Subject to the
provisions of the Plan, the Period of Restriction, the number of Shares granted,
and other conditions and limitations applicable to each Award of Restricted
Stock shall be as determined by the Committee and shall be stated in the Award
Agreement; provided, however, that the Period of Restriction, (i) if time-based,
shall be not less than three (3) years and (ii) if based on Performance
Objectives, shall be not less than one (1) year.  Unless the Committee
determines otherwise, Shares of Restricted Stock shall be held by the Company as
escrow agent until the restrictions on such Shares have lapsed.

 

8.2                                 Transferability.  Except as provided in this
Article VIII, Shares of Restricted Stock may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated until the end of the applicable
Period of Restriction.

 

8.3                                 Other Restrictions.  The Committee, in its
sole discretion, may impose such other restrictions on Shares of Restricted
Stock as it may deem advisable or appropriate.

 

8.4                                 Removal of Restrictions.  Except as
otherwise provided in this Article VIII, and subject to Section 10.6, Shares of
Restricted Stock covered by an Award of Restricted Stock made under the Plan
shall be released from escrow, and shall become fully transferable, as soon as
practicable after the Period of Restriction ends, and in any event no later than
2½ months after the end of the Tax Year in which the Period of Restriction ends.

 

8.5                                 Voting Rights.  During the Period of
Restriction, Participants holding Shares of Restricted Stock granted hereunder
may exercise full voting rights with respect to those Shares, unless otherwise
provided in the Award Agreement.

 

9

--------------------------------------------------------------------------------


 

8.6                                 Dividends and Other Distributions.  During
the Period of Restriction, Participants holding Shares of Restricted Stock shall
be entitled to receive all dividends and other distributions paid with respect
to such Shares unless otherwise provided in the Award Agreement.

 

(a)                                  If any such dividends or distributions are
paid in Shares, the Shares shall be subject to the same restrictions (and shall
therefore be forfeitable to the same extent) as the Shares of Restricted Stock
with respect to which they were paid.

 

(b)                                 If any such dividends or distributions are
paid in cash, the Award Agreement may specify that the cash payments shall be
subject to the same restrictions as the related Restricted Stock, in which case
they shall be accumulated during the Period of Restriction and paid or forfeited
when the related Shares of Restricted Stock vest or are forfeited. 
Alternatively, the Award Agreement may specify that the dividend equivalents or
other payments shall be unrestricted, in which case they shall be paid as soon
as practicable after the dividend or distribution date.  In no event shall any
cash dividend or distribution be paid later than 2½ months after the Tax Year in
which the dividend or distribution becomes nonforfeitable.

 

8.7                                 Right of Repurchase of Restricted Stock. 
If, with respect to any Award, (i) a Participant’s Termination of Service occurs
before the end of the Period of Restriction or (ii) any Performance Objectives
are not achieved by the end of the period for measuring such Performance
Objectives, then the Company shall have the right to repurchase forfeitable
Shares of Restricted Stock from the Participant at their original issuance price
or other stated or formula price (or to require forfeiture of such Shares if
issued at no cost).

 

ARTICLE IX.
RESTRICTED STOCK UNITS

 

9.1                                 Terms of Restricted Stock Units.  Subject to
the provisions of the Plan, the Period of Restriction, number of underlying
Shares, and other conditions and limitations applicable to each Award of
Restricted Stock Units shall be as determined by the Committee and shall be
stated in the Award Agreement.

 

9.2                                 Settlement of Restricted Stock Units. 
Subject to Section 10.5, the number of Shares specified in the Award Agreement,
or cash equal to the Fair Market Value of the underlying Shares specified in the
Award Agreement, shall be delivered to the Participant as soon as practicable
after the end of the applicable Period of Restriction, and in any event no later
than 2½ months after the end of the Tax Year in which the Period of Restriction
ends.

 

9.3                                 Dividend and Other Distribution
Equivalents.  The Committee is authorized to grant to holders of Restricted
Stock Units the right to receive payments equivalent to dividends or other
distributions with respect to Shares underlying Awards of Restricted Stock
Units.  The Award Agreement may specify that the dividend equivalents or other
distributions shall be subject to the same restrictions as the related
Restricted Stock Units, in which case they shall be accumulated during the
Period of Restriction and paid or forfeited when the related Restricted Stock
Units are paid or forfeited.  Alternatively, the Award Agreement may specify
that the dividend equivalents or other distributions shall be unrestricted, in
which case they shall be paid on the dividend or distribution payment date for
the underlying Shares, or as soon as practicable thereafter.  In no event shall
any unrestricted dividend equivalent or other distribution

 

10

--------------------------------------------------------------------------------


 

be paid later than 2½ months after the Tax Year in which the record date for the
dividend or distribution occurs.

 

9.4                                 Forfeiture.  If, with respect to any Award,
(i) a Participant’s Termination of Service occurs before the end of the Period
of Restriction, or (ii) any Performance Objectives are not achieved by the end
of the period for measuring such Performance Objectives, then the Restricted
Stock Units granted pursuant to such Award shall be forfeited and the Company
shall have no further obligation thereunder.

 

ARTICLE X.
ADDITIONAL TERMS OF AWARDS

 

10.1                           Change in Control.

 

(a)                                  Effect.  Upon the occurrence of a Change in
Control (as defined below), each outstanding Award shall immediately become
exercisable or payable in full (if applicable, and whether or not then
exercisable), and any forfeiture and vesting restrictions thereon shall lapse. 
Notwithstanding the foregoing, prior to a Change in Control, the Committee may
determine that, upon the occurrence of a Change in Control, there shall be no
acceleration of benefits under Awards or determine that only certain or limited
benefits under Awards shall be accelerated and the extent to which they shall be
accelerated, and/or establish a different time in respect of such event for such
acceleration.  In that event, the Committee will make provision in connection
with such transaction for the continuance of the Plan and the assumption of
Options and Awards theretofore granted, or the substitution for such Options and
Awards with new options and awards covering the stock of a successor employer
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices.  In addition, the Committee may
override the limitations on acceleration in this Section 10.1(a) by express
provision in the Award Agreement and may accord any Participant the right to
refuse any acceleration, whether pursuant to the Award Agreement or otherwise,
in such circumstances as the Committee may approve.  Any acceleration of Awards
shall comply with applicable regulatory requirements, including without
limitation Section 422 of the Code.

 

(b)                                 Defined.  For purposes of this Plan, a
“Change in Control” shall be deemed to have occurred if:

 

(i)                                     any Person is or becomes the Beneficial
Owner, directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such Person any securities acquired
directly from the Company or its Affiliates) representing 30% or more of the
combined voting power of the Company’s then outstanding securities;

 

(ii)                                  the date when Continuing Directors cease
to be a majority of the members of the Board then in office;

 

(iii)                               the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, which merger
or consolidation is consummated, other than (i) a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity), in combination
with newly acquired ownership acquired in such

 

11

--------------------------------------------------------------------------------


 

transaction by any trustee or other fiduciary holding securities under an
employee benefit plan of the Company or an Affiliate, at least 50% of the
combined voting power of the voting securities of the Company or such surviving
entity outstanding immediately after such merger or consolidation, or (ii) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person acquires more than 50% of the
combined voting power of the Company’s then outstanding securities; or

 

(iv)                              the stockholders of the Company approve a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets, which
liquidation, sale or disposition is consummated.

 

(c)                                  Other Terms.  For purposes of
Section 10.1(b), the following terms shall have the following meanings:

 

(i)                                     “Affiliate” shall mean any entity that
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with the Company as determined by the
Board in its discretion.

 

(ii)                                  “Beneficial Owner” shall have the meaning
given to such term in Rule 13d-3 under the Exchange Act.

 

(iii)                               “Continuing Directors” shall mean the
persons who constitute the Board on the date hereof together with their
successors whose nominations were approved by a majority of Continuing
Directors.

 

(iv)                              “Exchange Act” shall mean the Securities
Exchange Act of 1934, as amended.

 

(v)                                 “Person” shall have the meaning as set forth
in Sections 13(d) and 14(d) of the Exchange Act; provided, however, that Person
shall exclude (i) the Company or any of its Affiliates, (ii) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, and (iv) any corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportion as their ownership of stock of the Company.

 

10.2                           Transferability of Awards.  Except as provided
below, a Participant’s rights under an Award may not be transferred or
encumbered, except by will or by the laws of descent and distribution or, in the
case of Awards other than Incentive Stock Options, pursuant to a qualified
domestic relations order (as defined under Section 414(p) the Code).  The
Committee may provide, in an Agreement for a Nonqualified Stock Option or
Restricted Stock Award, for its transferability as a gift to family members, one
or more trusts for the benefit of family members, or one or more partnerships of
which family members are the only partners, according to such terms as the
Committee may determine; provided that the Participant receives no consideration
for the transfer and the transferred Nonqualified Stock Option or Restricted
Stock Award shall continue to be subject to the same terms and conditions as
were applicable to the Nonqualified Stock Option or Restricted Stock Award
immediately before the transfer.

 

10.3                           Effect of Termination of Employment.  The
Committee shall establish in respect of each Award Granted to an Employee the
effect of a termination of employment on the

 

12

--------------------------------------------------------------------------------


 

rights and benefits thereunder and in so doing may make distinctions based upon
the cause of termination, e.g. retirement, early retirement, termination for
cause, disability or death.  Notwithstanding any terms to the contrary in an
Award Agreement or this Plan, the Committee may decide in its complete
discretion to extend the exercise period of an Award (although not beyond the
period described in Section 6.3(a)) and the number of Shares covered by the
Award with respect to which the Award is exercisable or vested.

 

10.4                           No Fractional Shares.  No fractional shares of
Common Stock shall be issued or delivered pursuant to the Plan or any Award. 
The Committee shall determine whether cash shall be paid in lieu of fractional
shares or whether such fractional shares or any rights thereto shall be
forfeited or otherwise eliminated.

 

10.5                           No Effect on Employment or Service.  Neither the
Plan nor any Award shall confer upon a Participant any right with respect to
continuing the Participant’s relationship as a Service Provider with the
Company; nor shall they interfere in any way with the Participant’s right or the
Company’s right to terminate such relationship at any time, with or without
cause, to the extent permitted by Applicable Laws and any enforceable agreement
between the Service Provider and the Company.

 

10.6                           Conditions On Delivery of Shares and Lapsing of
Restrictions.  The Company shall not be obligated to deliver any Shares pursuant
to the Plan or to remove restrictions from Shares previously delivered under the
Plan until (i) all conditions of the Award have been met or removed to the
satisfaction of the Committee, (ii) subject to approval of the Company’s
counsel, all other legal matters (including any Applicable Laws) in connection
with the issuance and delivery of such Shares have been satisfied, and (iii) the
Participant has executed and delivered to the Company such representations or
agreements as the Committee may consider appropriate to satisfy the requirements
of Applicable Laws.

 

10.7                           Inability to Obtain Authority.  The inability of
the Company to obtain authority from any regulatory body having jurisdiction,
which authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any Shares hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such Shares as to which
such requisite authority shall not have been obtained.

 

10.8                           Withholding.  All distributions or payments made
with respect to an Award shall be net of any amounts required to be withheld
pursuant to applicable federal, state and local tax withholding requirements. 
The Company may require a Participant to remit to it or to the subsidiary that
employs a Participant an amount sufficient to satisfy such tax withholding
requirements prior to the delivery of any certificates for Common Stock.  In
lieu thereof, the Company or the employing corporation shall have the right to
withhold the amount of such taxes from any other sums due or to become due to
the Participant as the Company shall prescribe.  The Committee may, in its
discretion and subject to such rules as it may adopt, permit a Participant to
pay all or a portion of the federal, state and local withholding taxes arising
in connection with any Award by electing to have the Company withhold shares of
Common Stock deliverable thereunder having a Fair Market Value that is not in
excess of the amount of tax to be withheld.

 

10.9                           Other Provisions.  In addition to the provisions
described in the Plan, any Award Agreement may include such other provisions
(whether or not applicable to the Award of

 

13

--------------------------------------------------------------------------------


 

any other Participant) as the Committee determines appropriate, including
restrictions on resale or other disposition and provisions to comply with
Applicable Laws.

 

10.10                     Section 16 of the Exchange Act.  It is the intent of
the Company that Awards and transactions permitted by Awards be interpreted in a
manner that, in the case of Participants who are or may be subject to Section 16
of the Exchange Act, qualify, to the maximum extent compatible with the express
terms of the Awards, for exemption from matching liability under Rule 16b-3
promulgated under the Exchange Act.  The Company shall have no liability to any
Participant or other person for Section 16 consequences of Awards or events in
connection with Awards if an Award or related event does not so qualify.

 

10.11                     Not Benefit Plan Compensation.  Payments and other
benefits received by a Participant under an Award made pursuant to the Plan
shall not be deemed a part of a Participant’s compensation for purposes of
determining the Participant’s benefits under any other employee benefit plans or
arrangements provided by the Company, except where the Committee expressly
provides otherwise in writing.

 

ARTICLE XI.
TERM, AMENDMENT AND TERMINATION OF PLAN

 

11.1                           Term of Plan.  The Plan shall become effective on
the Effective Date.

 

11.2                           Termination of the Plan.  The Plan shall
terminate upon the earliest to occur of (i) the date that is 10 years after the
Plan is approved by the Company’s stockholders; (ii) the date on which all
Shares available for issuance under the Plan have been issued as fully vested
Shares; or (iii) the date determined by the Board pursuant to its authority
under Section 11.3.

 

11.3                           Amendment of the Plan.  The Board or the
Committee may at any time amend, alter, suspend or terminate the Plan, without
the consent of the Participants or Beneficiaries.  The Company shall obtain
stockholder approval of any Plan amendment to the extent necessary to comply
with Applicable Laws.

 

11.4                           Effect of Amendment or Termination.  Except as
provided in Section 11.5 of the Plan, no amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant or
Beneficiary under an outstanding Award, unless required to comply with an
Applicable Law or mutually agreed otherwise between the Participant and the
Committee; any such agreement must be in writing and signed by the Participant
and the Company.  Termination of the Plan shall not affect the Committee’s
ability to exercise the powers granted to it hereunder with respect to Awards
granted under the Plan prior to the date of such termination.

 

11.5                           Adjustments of Awards Upon the Occurrence of
Unusual or Nonrecurring Events.  The Committee may, in its sole discretion (but
subject to the limitations and conditions expressly stated in the Plan, such as
the limitations on adjustment of Performance Objectives), adjust the terms and
conditions of Awards during the pendency or in recognition of (i) unusual or
nonrecurring events affecting the Company (such as a capital adjustment,
reorganization or merger) or the financial statements of the Company, or
(ii) any changes in Applicable Laws or accounting principles.  By way of
example, the power to adjust Awards shall include the power to suspend the
exercise of any Option or Stock Appreciation Right.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XII.
MISCELLANEOUS

 

12.1                           Governing Law.  This Plan, Awards granted
hereunder and actions taken in connection with the Plan shall be governed by the
laws of the State of Delaware regardless of the law that might otherwise apply
under applicable principles of conflicts of laws.

 

12.2                           Authorization of Sub-Plans.  The Committee may
from time to time establish one or more sub-plans under the Plan for purposes of
satisfying applicable blue sky, securities and/or tax laws of various
jurisdictions.  The Committee shall establish such sub-plans by adopting
supplements to this Plan containing (i) such limitations as the Committee deems
necessary or desirable, and (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Committee shall deem necessary or
desirable.  All sub-plans adopted by the Committee shall be deemed to be part of
the Plan, but each sub-plan shall apply only to Participants within the affected
jurisdiction and the Company shall not be required to provide copies of any
sub-plans to Participants in any jurisdiction which is not the subject of such
sub-plan.

 

12.3                           Expenses.  The costs of administering the Plan
shall be paid by the Company.

 

12.4                           Severability.  If any provision of the Plan or
any Award Agreement is determined by a court of competent jurisdiction to be
invalid, illegal or unenforceable in any jurisdiction, or as to any person or
Award, such provision shall be construed or deemed to be amended to resolve the
applicable infirmity, unless the Committee determines that it cannot be so
construed or deemed amended without materially altering the Plan or the Award,
in which case such provision shall be stricken as to such jurisdiction, person,
or Award, and the remainder of the Plan and any such Award shall remain in full
force and effect.

 

12.5                           Construction.  Unless the contrary is clearly
indicated by the context, (i) the use of the masculine gender shall also include
within its meaning the feminine and vice versa; (ii) the use of the singular
shall also include within its meaning the plural and vice versa; and (iii) the
word “include” shall mean to include, but not to be limited to.

 

12.6                           No Trust or Fund Created.  Neither the Plan nor
any Award Agreement shall create or be construed to create a trust or separate
fund of any kind or a fiduciary relationship between the Company and a
Participant or any other person.  To the extent that any person acquires a right
to receive payments from the Company pursuant to an Award, such right shall be
no more secure than the right of any unsecured general creditor of the Company.

 

12.7                           Headings.  Headings are given to the sections and
subsections of the Plan solely as a convenience to facilitate reference.  Such
headings shall not be deemed in any way material or relevant to the construction
or interpretation of the Plan or any provision thereof.

 

12.8                           Complete Statement of Plan.  This document is a
complete statement of the Plan.

 

15

--------------------------------------------------------------------------------


 

APPENDIX

 

As used in the Plan, the following terms shall have the following meanings:

 

“10% Stockholder” has the meaning set forth in Section 6.3(e).

 

“2002 Plan” has the meaning set forth in Section 1.1.

 

“Acquired Company” has the meaning set forth in Section 2.1(e).

 

“Applicable Laws” means the requirements relating to, connected with, or
otherwise implicated by the administration of long-term incentive plans under
applicable state corporation laws, United States federal and state securities
laws, the Code, any stock exchange or quotation system on which the Shares are
listed or quoted, and the applicable laws of any foreign country or jurisdiction
where Awards are, or will be, granted under the Plan.

 

“Award” means, individually or collectively, a grant under the Plan of Options,
Stock Appreciation Rights, Restricted Stock, Restricted Stock Units, or other
equity-based awards.

 

“Award Agreement” means a written agreement setting forth the terms and
provisions applicable to an Award granted under the Plan.  Each Award Agreement
shall be subject to the terms and conditions of the Plan.

 

“Beneficiary” means the personal representative of the Participant’s estate or
the person(s) to whom an Award is transferred pursuant to the Participant’s will
or in accordance with the laws of descent or distribution.

 

“Board” means the board of directors of the Company.

 

“Code” means the Internal Revenue Code of 1986, as amended.  Any reference to a
section of the Code herein shall be a reference to any regulations or other
guidance of general applicability promulgated under such section, and shall
further be a reference to any successor or amended section of such section of
the Code that is so referred to and any regulations thereunder.

 

“Committee” means the Compensation Committee of the Board, which has been
constituted by the Board to comply with the requirements of Rule 16b-3
promulgated under the Exchange Act, Section 162(m) of the Code, and/or other
Applicable Laws.

 

“Company” means Tetra Tech, Inc., a Delaware corporation, or any successor
thereto.

 

“Consultant” means any natural person, including an advisor, engaged by the
Company to render services to the Company.

 

“Director” means a member of the Board.

 

“Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

 

“Effective Date” means November 14, 2005; provided that the Plan and any Awards
granted hereunder shall be null and void if the Plan is not approved by the
Company’s stockholders before any compensation under the Plan is paid.

 

16

--------------------------------------------------------------------------------


 

“Employee” means any person who is an employee, as defined in Section 3401(c) of
the Code, of the Company or any other entity the employees of which are
permitted to receive Incentive Stock Options under the Code.  Neither service as
a Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Executive Officer” means an individual who is an “executive officer” of the
Company (as defined by Rule 3b-7 under the Exchange Act) or a “covered employee”
under Section 162(m) of the Code.

 

“Fair Market Value” means, with respect to Shares as of any date the closing
sale price per share of such Shares (or the closing bid, if no sales were
reported) as reported in The Wall Street Journal (Northeast edition) or, if not
reported therein, such other source as the Committee deems reliable.

 

“Full-Value Awards” has the meaning set forth in Section 2.1(d).

 

“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code.

 

“Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

 

“Option” means an option to purchase Shares that is granted pursuant to
Article VI of the Plan.  An Option may be an Incentive Stock Option or a
Nonqualified Stock Option.

 

“Participant” has the meaning set forth in Section 4.1.

 

“Performance Objective” means a performance objective or goal that must be
achieved before an Award, or a feature of an Award, becomes nonforfeitable, as
described in Section 5.3 of the Plan.

 

“Period of Restriction” means the period during which Restricted Stock, the
remuneration underlying Restricted Stock Units or any other feature of an Award
is subject to a substantial risk of forfeiture.  A Period of Restriction shall
be deemed to end when the applicable Award ceases to be subject to a substantial
risk of forfeiture.

 

“Plan” has the meaning set forth in Section 1.1.

 

“Reporting Person” means an officer or director of the Company or greater than
ten percent stockholder of the Company within the meaning of Rule 16a-2 under
the Exchange Act, who is required to file reports pursuant to Rule 16a-3 under
the Exchange Act.

 

“Restricted Stock” means Shares that, during a Period of Restriction, are
subject to restrictions as described in Article VIII of the Plan.

 

“Restricted Stock Unit” means an Award that entitles the recipient to receive
Shares or cash after a Period of Restriction, as described in Article IX of the
Plan.

 

“Service Provider” means an Employee, Director or Consultant.

 

“Share” means a share of the Company’s common stock.

 

“Stock Appreciation Right” means an Award that entitles the recipient to
receive, upon exercise, the excess of (i) the Fair Market Value of a Share on
the date the Award is

 

17

--------------------------------------------------------------------------------


 

exercised, over (ii) a base amount specified by the Committee which shall not be
less than the Fair Market Value of a Share on the date the Award is granted, as
described in Article VII of the Plan.

 

“Tax Year” means the Company’s taxable year.

 

“Termination of Service” means the date an individual ceases to be a Service
Provider.  Unless the Committee or a Company policy provides otherwise, a leave
of absence authorized by the Company or the Committee (including sick leave or
military leave) from which return to service is not guaranteed by statute or
contract shall be characterized as a Termination of Service if the individual
does not return to service within three months; such Termination of Service
shall be effective as of the first day that is more than three months after the
beginning of the period of leave.  If the ability to return to service upon the
expiration of such leave is guaranteed by statute or contract, but the
individual does not return, the leave shall be characterized as a Termination of
Service as of a date established by the Committee or Company policy.

 

18

--------------------------------------------------------------------------------